    Case: 1:16-cv-08637 Document #: 1454 Filed: 12/19/18 Page 1 of 10 PageID #:35814



                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS


    IN RE BROILER CHICKEN ANTITRUST                Case No. 1:16-cv-08637
    LITIGATION


    This Document Relates To:                      The Honorable Thomas M. Durkin

    United Supermarkets, LLC, et al. v. Tyson
    Foods, Inc., et al.



    PILGRIM’S PRIDE CORPORATION’S STATEMENT OF AFFIRMATIVE DEFENSES
           TO UNITED SUPERMARKETS, LLC PLAINTIFFS’ COMPLAINT

          As required by the Court’s Order approving Pilgrim’s Pride Corporation’s Stipulation with

United Supermarkets, LLC, Krispy Krunchy Foods, LLC, Cheney Bros., Inc., Associated

Wholesale Grocers, Inc., Maximum Quality Foods, Inc., and BJ’s Wholesale Club, Inc. (Dkt.

1423), Pilgrim’s Pride Corporation (“Pilgrim’s”) provides the following list of defenses it is

asserting with respect to the Complaint filed by Plaintiffs United Supermarkets, LLC, Krispy

Krunchy Foods, LLC, and Cheney Bros., Inc. (“Plaintiffs”) in the above-referenced action.

Pilgrim’s defers answering allegations in the Complaint until February 15, 2019 (See Dkt. 1416).

Pilgrim’s asserts these defenses without assuming any burden that it otherwise would not bear.

          The defenses that must be affirmatively stated in a pleading per Federal Rule of Civil

Procedure 8 are the affirmative defenses referenced in Rule 8(c). See Fed. R. Civ. P. 8(c) (“In

responding to a pleading, a party must affirmatively state any avoidance or affirmative defense,

including: [identified affirmative defenses].”). To the extent necessary, Pilgrim’s alleges

Plaintiffs’ causes of action are barred because the acts Plaintiffs allege Pilgrim’s undertook in

furtherance of the alleged conspiracy were in Pilgrim’s unilateral self-interest. Discovery is



 
 
    Case: 1:16-cv-08637 Document #: 1454 Filed: 12/19/18 Page 2 of 10 PageID #:35815



ongoing and Pilgrim’s reserves all rights to identify and assert defenses based on the record as it

develops, up to and including the time of trial.

FIRST DEFENSE

         1.    Plaintiffs’ claims are barred, in whole or in part, by the applicable statute of

limitations.

         2.    The statute of limitations for Plaintiffs’ claims is four years. 15 U.S.C. § 15(b).

Thus, Plaintiffs’ claims must be dismissed unless Plaintiffs can sufficiently allege that they could

not have discovered the claimed offense within the limitations period exercising reasonable

diligence.

         3.    Plaintiffs cannot satisfy this burden: the challenged conduct occurred between

seven and ten years ago. See, e.g., Compl. ¶ 8.

         4.    Moreover, the facts Plaintiffs cite in support of their claims were made public more

than four years ago. See, e.g., Compl. ¶¶ 105, 153-55, 158-59, 176, 194, 265, 311.

         5.    Plaintiffs’ attempts to justify its delay by claiming fraudulent concealment fails—

they simply recycle their underlying allegations and conclusively assert fraudulent concealment.

See Compl. ¶¶ 380-87.

         6.    Accordingly, Plaintiffs’ Complaint is time-barred.

SECOND DEFENSE

         7.    Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs have not suffered

any injury in fact and/or any injury cognizable under the antitrust laws.

         8.    Plaintiffs’ alleged harm lies in their speculation that a conspiracy among nearly

twenty companies colluded seamlessly over almost a decade resulting in their harm. In essence,

Plaintiffs complain about the impact of naturally unpredictable changes in the market conditions

that exist in a global economy.


                                                   2 
 
    Case: 1:16-cv-08637 Document #: 1454 Filed: 12/19/18 Page 3 of 10 PageID #:35816



         9.      To the extent that Plaintiffs maintain that they were injured by these events, such

an injury is not cognizable under the antitrust laws.

THIRD DEFENSE

         10.     Plaintiffs’ claims are barred, in whole or in part, because any alleged injuries and

damages were not legally or proximately caused by any acts or omissions of Defendants and/or

were caused, if at all, solely and proximately by the conduct of Plaintiffs themselves or third parties

including, without limitations, the prior, intervening or superseding conduct of Plaintiffs or such

third parties.

FOURTH DEFENSE

         11.     Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs failed to exercise

reasonable care to mitigate any damages it may have suffered.

         12.     The facts Plaintiffs cite in support of their claims were made public more than four

years ago. Pilgrim’s hereby incorporates Paragraph 4 above in support of this defense.

         13.     To the extent Plaintiffs believed that Pilgrim’s had unfairly increased the price of

chicken by agreeing to cut chicken production, Plaintiffs had an obligation to mitigate their

damages by seeking other sources of supply, including from other producers.

         14.     Plaintiffs’ failure to exercise reasonable care to mitigate damages was the complete

or partial cause of any damages Plaintiffs may have suffered.

FIFTH DEFENSE

         15.     Plaintiffs’ claims are barred, in whole or in part, by the doctrine of waiver.

         16.     The facts Plaintiffs cite in support of their claims were made public more than four

years ago. Pilgrim’s hereby incorporates Paragraph 4 above in support of this defense.




                                                    3 
 
    Case: 1:16-cv-08637 Document #: 1454 Filed: 12/19/18 Page 4 of 10 PageID #:35817



         17.   Plaintiffs’ conduct in continuing to purchase chicken at what they now allege are

inflated prices is evidence of an intention to waive any right to bring this suit and was inconsistent

with any intention other than to waive their right to bring suit.

         18.   Plaintiffs, by their actions, accepted the benefits of an ongoing relationship with

defendants and relinquished their right to bring suit.

SIXTH DEFENSE

         19.   Plaintiffs’ claims are barred, in whole or in part, by the doctrine of estoppel.

         20.   The facts Plaintiffs cite in support of its claims were made public more than four

years ago. Pilgrim’s hereby incorporates Paragraph 4 above in support of this defense.

         21.   Pilgrim’s relied in good faith, and to its detriment, on Plaintiffs’ actions in

continuing to purchase chicken without complaint.

         22.   Pilgrim’s had no knowledge of Plaintiffs’ alleged complaints or means to discover

these complaints.

         23.   Plaintiffs’ claims are therefore estopped.

SEVENTH DEFENSE

         24.   Plaintiffs’ claims are barred by the equitable doctrine of laches.

         25.   The laches doctrine dictates that “those who sleep on their rights, lose them.” Hot

Wax, Inc. v. Turtle Wax, Inc., 191 F.3d 813, 820 (7th Cir. 1999). Specifically, laches will bar relief

in the face of: “(1) an unreasonable lack of diligence by the party against whom the defense is

asserted and (2) prejudice arising therefrom.” Id. (citing Cannon v. Univ. of Health Sciences/Chi.

Med. Sch., 710 F.2d 351, 359 (7th Cir. 1983)).

         26.   Pilgrim’s hereby incorporates Paragraph 4 above in support of this defense.

Plaintiffs demonstrated an unreasonable lack of diligence in bringing their claims. As set forth in

support of Pilgrim’s statute of limitations defense, the challenged conduct that underlies Plaintiffs’


                                                  4 
 
    Case: 1:16-cv-08637 Document #: 1454 Filed: 12/19/18 Page 5 of 10 PageID #:35818



claims occurred between seven and ten years ago. See, e.g., Compl. ¶ 8. Likewise, the specific

facts Plaintiffs cite in support of their claims were publicly available long ago. See, e.g., Compl.

¶¶ 105, 153-55, 158-59, 176, 194, 265, 311. Yet, Plaintiffs did not file their allegations until 2018,

causing Pilgrim’s to continue to deal with Plaintiffs in the same manner, to its prejudice. This

unreasonable lack of diligence in raising their claims bars them now.

         27.   Accordingly, the equitable principles embodied in the laches doctrine bar Plaintiffs

from seeking relief at this delayed juncture.

EIGHTH DEFENSE

         28.   Plaintiffs’ claims are barred, in whole or in part, due to the ratification of, and

consent to, the conduct of Pilgrim’s.

         29.   Pilgrim’s hereby incorporates Paragraph 4 above in support of this defense.

         30.   Plaintiffs’ Complaint relies on publicly available information—much of which has

been available for years—thereby demonstrating their long-standing ratification of and consent to

the complained-of conduct.

         31.   For example, Plaintiffs have known for more than a decade that certain Broiler

producers participate in and receive reports from Agri Stats. See, e.g., Compl. ¶ 10.

         32.   As another example, to the extent that Plaintiffs purchased Broilers based on the

Georgia Dock index or otherwise allege any injury based on Georgia Dock-based pricing,

Plaintiffs knew about and consented to industry use of the Georgia Dock index. The Georgia Dock

index was publicly accessible online, making any deviation between the Georgia Dock and other

price indices—including Urner Barry—readily available to Plaintiffs.

         33.   Accordingly, because Plaintiffs have been aware for years of the very same conduct

they now challenge—much of which has provided Plaintiffs a direct benefit—Plaintiffs’ claims

are barred by the doctrine of ratification.


                                                  5 
 
    Case: 1:16-cv-08637 Document #: 1454 Filed: 12/19/18 Page 6 of 10 PageID #:35819



NINTH DEFENSE

         34.    Plaintiffs’ claims are barred, in whole or in part, to the extent Plaintiffs seek to

impose liability on Defendants based on the exercise of any person or entity’s right to petition

federal, state and local legislative bodies, including through public statements, because such

conduct was immune under the Noerr-Pennington doctrine and privileged under the First

Amendment to the U.S. Constitution.

TENTH DEFENSE

         35.    Plaintiffs’ claims are barred, in whole or in part, to the extent the sales contracts

pursuant to which Plaintiffs purchased broilers contain arbitration clauses or clauses providing a

different forum for the resolution of their claims. See, e.g., Cont’l Ins. Co. v. M/V Orsula, 354 F.3d

603 (7th Cir. 2003); West Shore Pipe Line Co. v. Associated Electric & Gas Ins. Services, Ltd.,

791 F. Supp. 200 (N.D. Ill. 1992).

ELEVENTH DEFENSE

         36.    Without admitting the existence of any contract, combination or conspiracy in

restraint of trade, and expressly denying same, Plaintiffs’ claims are barred, in whole or in part, by

non-settling Defendants’ right to set off any amounts paid to Plaintiffs by any Defendants who

have settled, or do settle, Plaintiffs’ claims against them in this action.

TWELVTH DEFENSE

         37.    Without admitting the existence of any contract, combination or conspiracy in

restraint of trade, and expressly denying same, Plaintiffs’ claims are barred, in whole or in part, to

the extent that Plaintiffs entered into cost-plus contracts with parties who purchased from Plaintiffs

before Plaintiffs began paying any purported overcharge.

THIRTEENTH DEFENSE

         38.    Plaintiffs’ claims are barred, in whole or in part, by the Filed Rate Doctrine.


                                                   6 
 
    Case: 1:16-cv-08637 Document #: 1454 Filed: 12/19/18 Page 7 of 10 PageID #:35820



         39.   Under the Filed Rate Doctrine, rates that are filed with, authorized by, and/or

overseen by state or federal agencies are per se reasonable and unassailable in judicial proceedings

brought by ratepayers.

         40.   The Georgia Dock index was compiled and issued by the Georgia Department of

Agriculture. To the extent that Plaintiffs seek damages for purchase of Broilers based on the

Georgia Dock index or otherwise alleges any injury based on Georgia Dock-based pricing or

pricing filed with, authorized by, and/or overseen by any other regulatory body, Plaintiffs’ claims

are barred by the Filed Rate Doctrine.

FOURTEENTH DEFENSE

         41.   Plaintiffs’ claims are barred, in whole or in part, to the extent they are untimely

under applicable limitations periods set out in contracts and/or agreements executed by Plaintiffs.

FIFTEENTH DEFENSE

         42.   Plaintiffs’ claims are barred, in whole or in part, to the extent they seek improper

multiple damage awards, and damage awards duplicative of those sought in other actions, in

violation of the Due Process guarantees of the Fifth and Fourteenth Amendments of the United

States Constitution.

SIXTEENTH DEFENSE

         43.   Upon information and belief, Plaintiffs’ claims are barred, in whole or in part, by

Pilgrim’s right to set off any amount paid to Plaintiffs by damages attributable to Plaintiffs’

conduct to the extent Plaintiffs unlawfully coordinated regarding the purchase price of broilers,

including by communicating and sharing competitively sensitive information.

SEVENTEENTH DEFENSE

         44.   To the extent that Plaintiffs’ causes of action against Pilgrim’s arise from, or rely

on, any fact, event, omission, liability, or damage that occurred before December 28, 2009, such


                                                 7 
 
    Case: 1:16-cv-08637 Document #: 1454 Filed: 12/19/18 Page 8 of 10 PageID #:35821



causes of action are barred and enjoined by the confirmation order (ECF No. 4399) entered by the

United States Bankruptcy Court for the Northern District of Texas, Fort Worth Division in the case

styled In re Pilgrim’s Pride Corp. et al., Case No. 08-45664-MXM.

EIGHTEENTH DEFENSE

         45.    Pilgrim’s adopts and incorporates by reference any and all other defenses asserted

by any other Defendant to the extent that the defense would apply to Pilgrim’s.


    Dated: December 19, 2018                      Respectfully submitted,

                                                  WEIL GOTSHAL & MANGES LLP

                                                  By: /s/ Carrie C. Mahan
                                                  Carrie C. Mahan (IL Bar No. 459802)
                                                  Christopher J. Abbott
                                                  Daniel E. Antalics
                                                  2001 M Street N.W., Suite 600
                                                  Washington, D.C. 20036
                                                  Telephone: 202-682-7000
                                                  Facsimile: 202-857-0940
                                                  carrie.mahan@weil.com
                                                  christopher.abbott@weil.com
                                                  daniel.antalics@weil.com

                                                  Kevin J. Arquit
                                                  767 Fifth Avenue
                                                  New York, NY 10153
                                                  Telephone: 212-310-0950
                                                  Facsimile: 212-310-8007
                                                  kevin.arquit@weil.com

                                                  BAILEY BRAUER PLLC

                                                  Clayton E. Bailey
                                                  8350 N. Central Expressway, Ste. 206
                                                  Dallas, TX 75206
                                                  Telephone: 214-360-7433
                                                  Facsimile: 214-360-7424
                                                  cbailey@baileybrauer.com




                                                8 
 
    Case: 1:16-cv-08637 Document #: 1454 Filed: 12/19/18 Page 9 of 10 PageID #:35822



                                            EIMER STAHL LLP

                                            Michael L. McCluggage (#01820966)
                                            224 South Michigan Avenue, Ste. 1100
                                            Chicago, IL 60604
                                            Telephone: 312-660-7665
                                            Facsimile: 312-692-1718
                                            mmccluggage@eimerstahl.com
                                            Attorneys for Defendant Pilgrim’s Pride
                                            Corporation




                                           9 
 
Case: 1:16-cv-08637 Document #: 1454 Filed: 12/19/18 Page 10 of 10 PageID #:35823



                                 CERTIFICATE OF SERVICE

        I hereby certify that on December 19, 2018, a true and correct copy of the foregoing
PILGRIM’S PRIDE CORPORATION’S STATEMENT OF AFFIRMATIVE DEFENSES TO
UNITED SUPERMARKETS, LLC PLAINTIFFS’ COMPLAINT was filed electronically.
Notice of this filing was sent by operation of the Court’s ECF electronic filing system to all parties
indicated on the electronic filing receipt. Parties may access this filing through the Court’s
electronic system.
                                                                              /s/ Carrie C. Mahan




                                                 10 
 
